United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Selfridge, MI, Employer
__________________________________________
Appearances:
Garrett J. TenHave-Chapman, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0829
Issued: February 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On March 12, 2018 appellant, through counsel, filed a timely appeal from a September 18,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Board
assigned the appeal Docket No. 18-0829.2
On February 18, 2016 appellant, then a 49-year-old supervisory air interdiction agent
(pilot), filed a traumatic injury claim (Form CA-1) alleging that he injured his head, left upper

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the September 18, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

extremity, and lower back in a February 16, 2016 work-related fall.3 OWCP received various
chiropractic treatment records in support of appellant’s claim. After additional development, it
denied his claim by decision dated September 9, 2016. OWCP found that appellant had not
established the medical component of fact of injury. It subsequently received diagnostic studies
and additional chiropractic treatment records.
On September 12, 2017 appellant, through counsel, requested reconsideration of OWCP’s
September 9, 2016 decision and submitted additional medical evidence, including various reports
dated September 1, 2016 through June 2, 2017 from Dr. Jason Stanczak, a chiropractor.
By decision dated September 18, 2017, OWCP denied appellant’s request for
reconsideration because it was untimely filed and failed to demonstrate clear evidence of error.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Although OWCP correctly determined that appellant’s September 12, 2017 request for
reconsideration was untimely, the September 18, 2017 decision failed to explain how the evidence
received following the September 9, 2016 decision was insufficient to demonstrate clear evidence
of error. Its decision “shall contain findings of fact and a statement of reasons.”4 In this instance,
OWCP merely concluded, without explanation, that appellant had not demonstrated clear evidence
of error. As such, the September 18, 2017 decision does not fully comply with 20 C.F.R.
§ 10.126.5 Accordingly, the case shall be remanded for issuance of an appropriate de novo decision
that contains “findings of fact and a statement of reasons.”6

3

Appellant stated that he was walking to the front of his helicopter when he slipped on an ice-covered ramp and
fell to the ground.
4

Id. at § 10.126.

5

See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5b
(February 2016) (if clear evidence of error has not been presented, the letter decision should include a brief evaluation
of the evidence submitted and a finding that clear evidence of error has not been shown).
6

20 C.F.R. § 10.126.

2

IT IS HEREBY ORDERED THAT the September 18, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order.
Issued: February 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

